Citation Nr: 0003941	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-13 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to assistance in acquiring specially adapted 
housing or a home adaptation grant.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
September 1950; he had periods of active duty in December 
1952 and August 1953, and then served on active duty from 
December 1953 to September 1971.

This appeal stems from a March 1997 rating decision of the RO 
that denied the claims at issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection is currently in effect for Ménière's 
disease, rated 100 percent disabling; bilateral hearing loss, 
rated 40 percent disabling; anxiety reaction, rated 30 
percent disabling; low back strain, rated 20 percent 
disabling; bronchitis, rated 10 percent disabling, residuals 
of a right ankle injury, rated 10 percent disabling; 
arthritis of the cervical spine, rated 10 percent disabling; 
tinnitus rated 10 percent disabling; and hemorrhoids, rated 
as being noncompensable.

3.  The veteran is in receipt of VA housebound benefits.

4.  The veteran's difficulties with the functions of balance 
and propulsion, precluding locomotion without assistive 
devices, are a result of his functional loss of use his lower 
extremities due to his service-connected Ménière's disease.



CONCLUSIONS OF LAW

1.  The criteria for the grant of assistance in acquiring 
specially adapted housing have been met.  38 U.S.C.A. 
§§ 2101(a), 5107 (West 1991); 38 C.F.R. § 3.809 (1999).

2.  The criteria for the grant of assistance in acquiring a 
home adaptation grant have not been met.  38 U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant evidence has 
been properly developed and that there is no further duty to 
assist in order to comply with the duty to assist as mandated 
by 38 U.S.C.A. § 5107.

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) may be 
extended to a veteran who served after April 20, 1898, with a 
disability incurred or aggravated as the result of such 
service, and the veteran must also be entitled to 
compensation for permanent and total disability due to one of 
the following: (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (2) blindness 
in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (4) the loss or loss of use of one lower extremity 
together with the loss of loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  The term, "preclude locomotion," 
means the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809.

Financial assistance in acquiring special home adaptations is 
available to a veteran who does not qualify for specially 
adapted housing under the criteria cited supra, but is 
entitled to compensation for permanent and total disability 
which 1) is due to blindness in both eyes with 5/200 or less 
visual acuity or 2) includes the anatomical loss or loss of 
use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. 
§ 3.809a; see also VAOPGCPREC 24-97.

Service connection is currently in effect for Ménière's 
disease, rated 100 percent disabling; bilateral hearing loss, 
rated 40 percent disabling; anxiety reaction, rated 30 
percent disabling; low back strain, rated 20 percent 
disabling; bronchitis, rated 10 percent disabling, residuals 
of a right ankle injury, rated 10 percent disabling; 
arthritis of the cervical spine, rated 10 percent disabling; 
tinnitus rated 10 percent disabling; and hemorrhoids, rated 
as being noncompensable.

The veteran was provided two VA examinations in April 1995.  
One of these mostly addressed audiological concerns.  It was 
noted that over the past ten years he had been bothered by 
progressively worse disequilibrium with occasional episodes 
of vertigo while sitting or lying down.  These were 
occasionally accompanied by nausea.  He had fallen several 
times since 1985, resulting in a fracture of his vertebrae, 
as well as injuries to his knees and ankles.  He currently 
used a cane to walk.  His disequilibrium was compounded by 
severe arthritis in almost every joint, the examiner noted.  
On objective evaluation the veteran walked with a cane; 
strength was 4/5 in all extremities.  Examination of the 
veteran's gait without a cane showed a broad-based, almost 
staggering gait with the veteran relying on visual cues.

During the second April 1995 VA examination, an orthopedic 
evaluation, it was reported that the veteran used his cane 
when walking, but that this was because of his marked 
vertigo.  The veteran said that he did this to try to keep 
from falling.  Objectively, motor strength was 5/5 in all 
groups tested in the lower extremities.

The veteran was examined by the VA in July 1997, at which 
time it was indicated that his mobility was severely limited 
by his Ménière's disease, and that he spent a great deal of 
time in a wheelchair because of it.

At a May 1998 RO hearing the veteran testified that he had to 
walk and move slowly so as not to fall and injure himself.  
He indicated that his equilibrium had caused him to fall, and 
that he had been issued a walker.  He also stated that he had 
been issued a wheelchair because of his equilibrium.  He did 
indicate that he could walk about a quarter of a mile without 
having to stop.  He acknowledged, however, that he would have 
periods of two or three days or longer when he could not get 
up at all.  These incapacitating episodes, he indicated, 
might occur one week or the next, or perhaps once or twice 
per month.  These periods might last from one to three days, 
he said.  As far as a total number of episodes of 
disequilibrium, he indicated that he might have eight or ten 
per month.

In a May 1998 letter, the veteran's private physician, Don L. 
Pruitt, M.D., stated that the veteran needed assistance with 
installing proper home equipment.  The physician stated that 
the veteran would need ramps and handrails, and an elevator 
for between-floor transportation due to his Ménière's disease 
and arthritis.

At a November 1999 Travel Board hearing the veteran testified 
that he staggered and would fall a lot.  He indicated that he 
had even fallen out of bed.  He stated that he used a 
wheelchair in his one-floor house.  He noted that there were 
times he could not travel.  He said that in the previous year 
he had fallen, because of his ear [Ménière's disease], and 
had broken his shoulder bone.  He did indicate that he had 
managed to travel to the hearing by himself.  He indicated, 
however, that he thought his condition was life threatening.

On the facts in this case, the veteran's locomotion is 
precluded, without the use of a cane, wheelchair or walker, 
because of his 100-percent-evaluated, service-connected 
Ménière's disease.  This results in a functional loss of his 
lower extremities, i.e. such that an assistive device is 
regularly and constantly necessary if the veteran is to 
ambulate without falling.  Under this analysis, the actual 
physical limitations of the lower extremities themselves are 
not especially relevant because he nonetheless experiences a 
functional loss of use of those extremities due to the 
service-connected disequilibrium problem.  Although the 
veteran said at the May 1998 RO hearing that he may be able 
to walk as far as a quarter of a mile, the remainder of the 
record strongly implies that this likely would involve the 
use of a cane or other assistive device.  His ability to 
drive occasionally is not dispositive; often, he cannot even 
walk at all even with his assistive devices.  Dr. Pruitt did 
seem to indicate that the veteran's arthritis might be, in 
part, contributing to the veteran's need for specially 
adaptive housing, but that opinion does not constrain the 
Board from finding that the veteran's Ménière's disease, 
alone, clearly meets the criteria for the benefit.  The 
veteran has been issued various assistive devices to help him 
walk, without which, it does not appear he can functionally 
ambulate.  Since the veteran otherwise meets the service 
requirement and the permanent and total disability rating 
requirement of the applicable law and regulations, he is 
entitled to assistance in acquiring specially adapted 
housing.  38 U.S.C.A. §§ 2101(a), 5107; 38 C.F.R. § 3.809.

The benefit of the doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107.

Granting entitlement to assistance in acquiring specially 
adapted housing necessarily precludes entitlement to a 
special home adaptation grant, thus this latter benefit is 
denied.  38 C.F.R. § 3.809a.



ORDER

Entitlement to assistance in acquiring specially adapted 
housing is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a special home adaptation grant is denied.





		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 


